NATIONWIDE MUTUAL FUNDS Nationwide Short Duration Bond Fund Supplement dated October 14, 2014 to the Summary Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective October 13, 2014, the Nationwide Short Duration Bond Fund was reorganized into the Nationwide HighMark Short Term Bond Fund.Accordingly, the Nationwide Short Duration Bond Fund will be liquidated and will no longer offer its shares. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
